AIA .
DETAILED ACTION
This Official Action replies to the 10/28/20 amendment to the application filed 4/17/18. 
New		none
Canceled	none
Amended	1, 7, 12, 13, 17 
Claims 1-20 are reviewed below.  
					Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Please open the entire reference; entire reference is cited, with incorporated references.
Claims 1-19 is/are rejected under 35 U.S.C. 103 over Dietz (US PG PUB 20190306549) in view of Manning (US PG PUB 20180308134) in view of Vahlis (US PG PUB 20150150075)
CLAIM 1, 12-13, 17
Dietz shows
[Wingdings font/0x9F]a processing system including a processor
Dietz at least Fig 5, ¶ 81, 109
[Wingdings font/0x9F]a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
Dietz at least Fig 5, ¶ 81, 109
[Wingdings font/0x9F]creating a block in a blockchain comprising first information describing an advertisement spot generated by a viewer device
Dietz at least Fig 1 and corresponding text, and ¶ 68
[Wingdings font/0x9F]adding second information to the block that identifies a purchaser of the advertisement spot
Dietz at least Fig 1 and corresponding text 
[Wingdings font/0x9F]calculating a cryptographic hash for the block
Dietz at least ¶ 42, 48
Not explicit in Dietz is ‘advertisement’.
But the broadest reasonable interpretation of advertisement is content which is in Dietz, and Manning at least Fig 1 has advert.
It would have been obvious at the time of filing to combine primary reference Dietz and secondary reference Manning. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One would have been reasonably prompted to make the combination. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.
Except for the bracketed [ ] (see Vahlis), Dietz shows
[Wingdings font/0x9F]sending a copy of the cryptographic hash to a network element of a communications network, wherein the network element records the copy of the cryptographic hash in a hash ledger  for the blockchain,  [ wherein the hash ledger is only accessible as permitted by the network element, wherein the hash ledger is maintained separate from the blockchain, wherein the network element does not distribute the hash ledger and wherein the network element updates permissions in the hash ledger permitting the purchaser to update the hash ledger  ]

And Vahlis shows
wherein the subsequent cryptographic hash is generated by a simple cryptographic hash generation algorithm without proof of work, thereby reducing latency 
Vahlis Fig 4-6, ¶ 40-42

    PNG
    media_image1.png
    609
    877
    media_image1.png
    Greyscale

Dietz in combination with Vahlis Fig 4-6, ¶ 40-42 shows hash ledger only accessible as permitted by network element, hash ledger separate from the blockchain, and network element does not distribute the hash ledger and network element updates permissions in the hash ledger permitting the purchaser to update the hash ledger  
It would have been obvious at the time of filing to combine Dietz and Miller. Dietz and Miller are analogous prior art, both blockchain. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the 
CLAIM 2, 18
Dietz/Manning/Vahlis shows the above and Dietz showswherein the first information comprises a size of the advertisement spot, a format of the advertisement spot, a duration of the advertisement spot, or a combination thereof. 
Dietz ¶ 18-19, 23-25, 47, 54, 98CLAIM 3, 19
Dietz/Manning/Vahlis shows the above and Dietz showswherein the operations further comprise adding third information to the block, wherein the third information comprises demographic information about a user of the viewer device, an identifier for the user of the viewer device, or a combination thereof, wherein the identifier maintains anonymity of the user
Dietz ¶ 69
Dietz ¶ 2, 48 block with third information hashed before addition to chain
Dietz ¶ 6/14/24/48 each block has user ID, user profile ¶ 9
Manning Fig 13-19, ¶ 190, 197
It would have been obvious at the time of filing to combine Dietz and Miller. Dietz and Miller are analogous prior art, both blockchain. The prior art included each element claimed, 
CLAIM 4
Dietz/Manning/Vahlis shows the above and Dietz showswherein the third information comprises demographic information about a user of the viewer device, an identifier for the user of the viewer device, or a combination thereof, wherein the identifier maintains anonymity of the user. 
Dietz at least ¶ 51, 59, 62, 68CLAIM 5
Dietz/Manning/Vahlis shows the above and Dietz showswherein the viewer device comprises a data terminal, a mobile device, or an audio/video display device. 
Dietz at least ¶ 44-47CLAIM 6
Dietz/Manning/Vahlis shows the above and Dietz showswherein the operations further comprise sending the block to the purchaser of the advertisement spot. 
Dietz ¶ 51, 59CLAIM 7
network element records a copy of a subsequent cryptographic hash in the hash ledger, wherein the subsequent cryptographic hash corresponds to a subsequent block in the blockchain, and wherein the subsequent cryptographic hash is generated by a simple cryptographic hash generation algorithm without proof of work, thereby reducing latency 
CLAIM 8
Dietz/Manning/Vahlis shows the above and Dietz showswherein the subsequent block comprises information including a subsequent purchaser of the advertisement spot 
Dietz Fig 1 and corresponding text, Fig 11 and corresponding text CLAIM 9, 14-15, 19
Dietz/Manning/Vahlis shows the above and Dietz shows
wherein the operations further comprise: 
[Wingdings font/0x9F]receiving a copy of the blockchain and locating information for an advertisement
Dietz ¶ 22, 44, 108
[Wingdings font/0x9F]comparing a copy of cryptographic hash values recorded in the hash ledger with cryptographic hash values recorded in the blockchain
Dietz ¶ 48-50
[Wingdings font/0x9F]responsive to a determination that the comparing of the cryptographic hash values is identical, providing the advertisement to the viewer device 
Dietz ¶ 48-50
CLAIM 10
Dietz/Manning/Vahlis shows the above and Dietz showswherein the operations further comprise: 
[Wingdings font/0x9F]sending data indicating whether the advertisement was displayed by the viewer device. 
Dietz at least ¶ 62CLAIM 11
Dietz/Manning/Vahlis shows the above and Dietz showswherein the processing system comprises a plurality of processors operating in a distributed processing environment
Dietz at least Fig 5, ¶ 81, 109-124

Claims 20 is/are rejected under 35 U.S.C. 103 over Dietz/Manning/Vahlis in view of Ahn US 20180323979
CLAIM 20
Except for the bracketed below (see Ahn), Dietz/Manning/Miller shows the above and Dietz showswherein the processing system comprises a 
[Wingdings font/0x9F]sending, by the processing system, a decryption key for the third information to the purchaser
Dietz at least ¶ 4, 49, 59, 68 and also Manning ¶ 93
show decryption key was sent to buyer.
It would have been obvious from user device viewer ID (Dietz at least ¶ 4, 49, 59, 68) and demographic (Dietz ¶ 69) in a block and decryption key was sent to buyer (Manning) that user is sent decryption key for the information in that block, including third information (demographic or user device viewer ID).
It would have been obvious from user device viewer ID and demographic (Manning Fig 13-19) in a block and decryption key sent to buyer (Manning) that user is sent decryption key for the information in that block, including third information (demographic or user device viewer ID).
[Wingdings font/0x9F]recording, by the processing system, a copy of a subsequent cryptographic hash in the hash ledger, wherein the subsequent cryptographic hash corresponds to a subsequent block in the blockchain
Dietz at least Fig 5, ¶ 81, 109-124
Although shown in
Dietz ¶ 2, 48 block with third information hashed before addition to chain
Dietz ¶ 6/14/24/48 each block has user ID, user profile ¶ 9 and
Manning ¶ 158, 171 third information added to transaction information block which is then added, but
not explicit in Dietz is the bracketed below
[  [Wingdings font/0x9F]encrypting, by the processing system, the third information with an encryption key before the adding the third information to the block  ]
Ahn US 20180323979 A1
   [0004] U.S. Pat. No. 7,404,079 to Gudbjartsson et al. discloses "an automated system for the processing of data packets, composed of identifiers and data, such that the personally identifiable data sent by one party may be considered anonymous once received by a second party. The invention uses secret sharing techniques to facilitate distributed key management of the mapping functions and strong authentication to allow the system to be operated remotely." Gudjbjartsson discloses a mixed security policy that could be an example of one that could be utilized as a prior contract for the invention described here. However it is not the only such security contract that could be used, and it differs from the subject disclosure in that: 1) it is an up-front security contract between all parties, rather than a security policy defined by the a party at the time they expose data to the blockchain; 2) it does not specify a public blockchain ledger; 3) it does not name methods for analyzing the ledger to assess the robustness of data; and 4) it does not specify a smart contract that treats reported or analyzed data differently from raw data. 
   [0008] In an optional embodiment, the computer-implemented method further comprises encrypting, by the device, the experimental data and the log of the analysis prior to forming the first block and second block respectively. According to this embodiment, an advantage is realized over the prior art because the experimental data and the log of the analysis is encrypted prior to forming the first and second blocks thereby increasing security and reducing opportunities for tampering with and/or otherwise altering such information. 
It would have been obvious at the time of filing to combine Dietz/Ahn. User identifier (Dietz at least ¶ 4, 49, 59, 68) and demographic (Dietz ¶ 69) are substitutions swapped with Ahn’s experimental data and log data. It would have been obvious given that Dietz indicates the advantages of hash/encryption are applied to each block that is not the initial block (Dietz ¶ 42, 48) that to have those advantages in the initial block too and search and find Ahn which shows 2 data types (experimental data and log) get encrypted prior to adding to a block. The predictable result is identifier and demographic data hashed before addition to Dietz’s initial block. Conversely, to do otherwise would be like locking all the rooms in a corporate office building while leaving the front door unlocked; it would have been as obvious to hash/encrypt data before addition to the first block as it would be to lock the front door. The advantage is increased security (Ahn ¶ 8).
It would have been obvious at the time of filing to combine Manning/Ahn. User identifier (Manning Fig 13-19) and demographic (Manning Fig 13-19) are mere substitutions for Ahn’s experimental data and log data. It would have been obvious given that Manning shows has for transaction information block 401 when adding to the chain for indicates the advantages of hash/encryption to be present in the initial block too and search and find Ahn which shows 2 data types (experimental data and log) get encrypted prior to adding to a block. The predictable result is identifier and demographic data (Manning Fig 13-19) hashed before addition to Manning’s transaction information block 401. Conversely, to do otherwise would be like locking all the rooms in a corporate office building while leaving the front door unlocked; it would have been as obvious to hash/encrypt data before addition to the first block as it would be to lock the front door. The advantage is increased security (Ahn ¶ 8).

RESPONSE TO REMARKS
Applicant’s amendment to advance prosecution is appreciated. As to applicant remarks on the amendment getting around the 103 art, examiner cites new art, shown above. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BREFFNI BAGGOT/           Examiner, Art Unit 3681